ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant insists that the court .erred in refusing to sustain his motion to quash the complaint and information, and in overruling his motion in arrest of judgment, the ground of each being that the property alleged to have been taken by appellant was described as “Ten Dollars, of the value of Ten Dollars.” Appellant cites several authorities handed down in the early history of this court, holding that such description was not sufficient. Such rule no longer obtains. See Thompson v. State, 90 Texas Grim. Rep., ,125, in which we held that to describe money as so many dollars, of the value, etc., was sufficient.
Appellant also urges that we should have considered his bills of exception, which are in question.and answer form. A re-examination of- said bills confirms us in the. conclusion announced in our former opinion. It is the rule of this court, as well as the statute, art. 760, C. C. P., that we will not consider bills of exception in question and answer form, unless the trial .court in his approval thereof has certified that it was necessary for them to be in such form in order to make apparent some point involved. It is very clear from the facts in this case that the State was relying upon the proposition that at the time appellant came into possession of the property of Mrs. Davis he did so upon a false pretext, pretending that he wanted the ten dollars for the purpose of making change. We think the facts are sufficient.
The motion for rehearing will be overruled.

Overruled.